Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Applicant is requested to update the “Cross Reference To Related Application”, since the U.S. Application No. 16/416,606 is now U.S. Patent No. 11,252,591.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.       Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 14 recites “A storage medium storing a program product”. Since the
specification is silent regarding the meaning of this limitation, as such, applying the
broadest reasonable interpretation in light of the specification and taking into account
the meaning of the words in their ordinary usage as they would be understood by one of
ordinary skill in the art (MPEP §2111 ), the claim as a whole covers both transitory and
non-transitory media. A transitory medium does not fall into any of the 4 categories of
invention (process, machine, manufacture, or composition of matter). However, re-
phrasing the claim such as “A non-transitory storage medium storing a program
product” would render the claimed subject matter statutory, and therefore overcome the
101 rejection.

                                                 Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1, 4, 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 4, 7-11, respectively, of U.S. Patent No. 11,252,591. Although the claims at issue are not identical, they are not patentably distinct from each other because
   Regarding claim 1, see entire claim (see claim 1 of the Patent 11,252,591 at col.33, lines 14-27).
   Regarding claim 4, see entire claim (see claim 2 of the Patent 11,252,591 at col.33, lines 28-38).
   Regarding claim 8, see entire claim (see claim 5 of the Patent 11,252,591 at col.33, lines 42-43).
   Regarding claim 9, see entire claim (see claim 4 of the Patent 11,252,591 at col.33, lines 44-45).
   Regarding claim 10, see entire claim (see claim 7 of the Patent 11,252,591 at col.33, lines 49-51).
   Regarding claim 11, see entire claim (see claim 8 of the Patent 11,252,591 at col.34, lines 1-12).
   Regarding claim 12, see entire claim (see claim 9 of the Patent 11,252,591 at col.34, lines 13-22).
   Regarding claim 13, see entire claim (see claim 10 of the Patent 11,252,591 at col.34, lines 23-33).
   Regarding claim 14, see entire claim (see claim 11 of the Patent 11,252,591 at col.34, lines 34-51).
       Regarding claim 1, Applicant merely broadens the scope of Patent claim 1 by eliminating the limitations, “measured by the measuring radio node, and the transmitted signaling comprising a channel state information report representing the delay spread information associated to the received reference signaling; and the channel state information being at least one of dependent on and represents whether or not a characteristic of a time distribution of the received reference signaling reaches a distribution threshold” in the Patent claim 1.
	Regarding claims 4, 8, 9 and10, these claims have the same limitations as those of the Patent claims 2, 5, 4 and 7, respectively.
 Regarding claim 11, Applicant merely broadens the scope of Patent claim 8 by eliminating the limitations, “measured by the measuring radio node, and the transmitted signaling comprising a channel state information report representing the delay spread information associated to the received reference signaling; and the channel state information being at least one of dependent on and represents whether or not a characteristic of a time distribution of the received reference signaling reaches a distribution threshold” in the Patent claim 1.
       Regarding claim 12, Applicant merely broadens the scope of Patent claim 9 by eliminating the limitations, “[based on] a channel state information report …associated to reference signaling received from the measuring radio node, the channel state information being at least one of dependent on and represents whether or not a characteristic of a time distribution of the received reference signaling reaches a distribution threshold” in the Patent claim 9.
       Regarding claim 13, Applicant merely broadens the scope of Patent claim 10 by eliminating the limitations, “[based on] a channel state information report …associated to reference signaling received from the measuring radio node, the channel state information being at least one of dependent on and represents whether or not a characteristic of a time distribution of the received reference signaling reaches a distribution threshold” in the Patent claim 13.
       Regarding claim 14, Applicant merely broadens the scope of Patent claim 11 by eliminating the limitations, “..measured by the measuring radio node,..the transmitted signaling comprising a channel state information report representing the delay spread information associated to the received reference signaling; and the channel state information being at least one of dependent on and represents whether or not a characteristic of a time distribution of the received reference signaling reaches a distribution threshold” in the Patent claim 11.
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	 Claims 1-3, 5, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being obvious over Roman et al. (US 2012/0307704 – IDS record), hereinafter referred to as Roman, in view of Akkarakaran et al. (US 2018/0062811- IDS record), hereinafter referred to as Akkarakaran.
Regarding claim 1, Roman discloses: (1) transmission points-fig.1, see 0030 (corresponding to a measuring radio node); (2) the channel state analysis module 216-fig.2 of the transmission points 104A receives information such as measurement reports provided by the UE 106A-fig.1 & fig.3, such as the reference signal received power (RSSP) as well as the delay for each transmission point, see 0046 (corresponding to received reference signaling).
Roman, however, fails to teach delay spread information.
Akkarakaran discloses propagation channel measurement parameters including a delay spread parameter (corresponding to delay spread information), see 0006. Thus, employing the delay spread parameter into the system of Roman would yield a predictable step — that is the base station, e.g. 105-fig.1 of Roman would transmit signaling based on delay spread parameter of Roman, wherein the delay spread parameter could be configured representing delay associated with the received reference signal provided by the UE to a corresponding transmission point.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a delay spread parameter taught by Akkarakaran into the system of Roman. The suggestion/motivation for doing so would have been to provide some wireless communication systems that are sensitive to channel condition such as frequency selectivity due to multipath propagation to improve signal quality and reduce path loss.
Regarding claim 2, Roman discloses measurement report, see 0047 that could be configured representing the delay spread parameter, see 0006 taught by Akkarakaran.
Regarding claim 3, Roman discloses measurement report, see 0047, wherein the UE can report channel state information to its serving cell, see 0056. As a result, employing the delay spread parameter, see 0006, taught by Akkarakaran into the system of Roman would yield a delay spread parameter representing the channel state information (CSI) report.
Regarding claim 5, Roman discloses a measurement report, wherein the measurement report is one of dependent to the transmission point, see 0046. Roman also discloses the information provides to the UE may also include threshold values regarding maximum propagation delay difference information, see 0065. As a result, employing the delay spread taught by Akkarakaran into the system of Roman would yield a measurement report that represents, whether or not the delay spread reaches a delay threshold.
Regarding claim 8, Akkarakaran discloses: (1) beam related measurement, see 0065; (2) narrow transmit beam or broad transmit beam, see 0004; (3) the UE 115 a-fig.2 may report propagation channel measurement parameters to the base station, see 0067. In other words, Akkarakaran discloses a measurement report pertains to a plurality of beams.

Regarding claim 9, Akkarakaran discloses a channel state information reference signal, see 0011.
Regarding claim 11, this claim has similar limitations as claim 1. Therefore, it is rejected under Roman-Akkarakan for the same reasons as set forth in the rejection of claim 1.
Regarding claim 12, please see the rejection of claim 1. The rejection of claim 1 is for a method of operating a measuring node (and a wire node) has been described above, and it should be noted that a method in which a radio node being configured to communicate with a measuring node can be performed in a similar manner.
Regarding claim 13, this claim has similar limitations as claim 12. Therefore, it is rejected under Roman-Akkarakan for the same reasons as set forth in the rejection of claim 11.
Regarding claim 14, this claim has similar limitations as claim 1. Therefore, it is rejected under Roman-Akkarakan for the same reasons as set forth in the rejection of claim 1. The transmission point (a measuring radio node) of Roman, e.g. 104A-fig. 1 includes a non-transitory- storage medium storing instructions (not shown) for causing processing circuitry to perform the claimed steps.
10.	 Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Roman, in view of Akkarakaran, and further in view of Shao et al. (US 2016/0167186 – IDS record), hereinafter referred to as Shao.
Regarding claim 7, Roman and Akkarakaran disclose all claimed limitations, except the reference signaling covers two symbols time intervals.

Shao discloses a first uplink reference signal (corresponding to received reference signal) symbol group includes time units (time intervals) corresponding to two symbols #0 and #3, wherein the time unit of the at least one uplink reference signal symbol group included in the uplink reference signal position may be a time unit in a timeslot. Given a normal cyclic prefix, a timeslot may include seven symbols, see 0173. In other words, Shao discloses a reference signaling covers two symbol time intervals.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a reference signaling covers two symbols time interval taught by Shao into the combined system of Roman and Akkarakaran. The suggestion/motivation for doing so would have been to ensure an uplink capacity of a system.
11.	 Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Roman, in view of Akkarakaran, and further in view of Hsu et al. (US 2009/0180559 – IDS record), hereinafter referred to as Hsu.
Regarding claim 10, Roman and Akkarakaran disclose all claimed limitations, except the reference signal comprises signaling with a prolonged cyclic prefix.
Hsu discloses in transmitting data under wireless channel environment, the symbol time is prolonged, and a cyclic prefix is added to resolve the multi-path delay spread of wireless channel, see 0005.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a prolonged cyclic prefix taught by Hsu into the combined system of Roman and Akkarakaran. The suggestion/motivation for doing so would have been to resolve the multi-path delay spread of wireless channel since the system is very sensitive to carrier frequency deviation.

                           Allowable subject matter
12. 	Claims 4 and 6 would be allowable if rewritten or amended to overcome the DP rejection and to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siomina et al. (US 2013/0033999) is cited, and considered pertinent to the instant specification.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465